LISA A. ACHTERMANN, individually and as Next Friend of Plaintiffs John M. Achtermann, III, and Ty Achtermann, JOHN M. ACHTERMANN, JR., her husband, individually and as Next Friend of Plaintiffs John M. Achtermann, III, and Ty Achtermann, JOHN M. ACHTERMANN, III, a minor and TY ACHTERMANN, a minor, Plaintiffs Below Appellants,
v.
OSCAR WARRINGTON and MARY WARRINGTON, Defendants Below, Appellees.
No. 57, 2008.
Supreme Court of Delaware.
Submitted: September 3, 2008.
Decided: September 5, 2008.
Before STEELE, Chief Justice, HOLLAND, BERGER, JACOBS and RIDGELY Justices, constituting the Court en banc.

ORDER
MYRON T. STEELE, Chief Justice.
This 5th day of September 2008, upon consideration of the briefs of the parties, and their contentions in oral argument, it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its decision dated March 22, 2007.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.